Notice of Pre-AIA  or AIA  Status
 	The present application 16/893,290, filed on 6/04/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  	This application is a TRACK-1 granted on 6/23/2020
DETAILED ACTION
Claims 1-9,11-20 are allowed in this application.
Examiner acknowledges applicant’s response filed on 7/26/2021
Drawings
The Drawings filed on 6/04/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of 62/897,240 filed on 09/06/2019 and claims benefit of 62/959,377  filed on 01/10/2020 and claims benefit of 62/959,418 filed on 01/10/2020 and claims benefit of  62/959,481 filed on 01/10/2020 and claims benefit of 63/020,808 filed on 05/06/2020 and claims benefit of 62/959,481 filed on 01/10/2020


Double Patenting
 	In view of terminal disclaimer approved on 8/3/2021, the double patent rejection as set forth in the previous office action is hereby withdrawn.

Interview:
 	On 8/3/2021, a telephone call was made to applicant's Attorney Josh Tucker,  Reg. No. 63,809 discussed examiner’s amendment to claims 1,8,20 cancel claim 10.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-9,11-20

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Josh Tucker, Reg. No. 63,809 on 8/3/2021.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

, wherein the event corresponds to modification of data stored by the computer system;	selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein: 		the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,		the set of vertices comprise different respective subsets of the conditions, 		the set of entities are encoded in an associative array,		the set of conditions are encoded in an associative array,		the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage, 		selecting is based on whether the event satisfies any of the set of conditions;	deserializing, with the computer system,  the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;	determining, with the computer system,  a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;	determining, with the computer system,  a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;	updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:	updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;	updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;	updating, with the computer system,  the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and	persisting, with the computer system,  the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



3. (original) The medium of claim 1, wherein the serialized array of vertices comprises an array of subarrays, wherein each subarray comprises a head vertex of a directed graph edge of the set of directed graph edges, a tail vertex of the directed graph edge, a label associated with the directed graph edge, and a valence value indicating a number of other edges associated with the directed graph edge.
4. (original) The medium of claim 1, wherein determining that an event occurred further comprises:	receiving an event message from a publisher, wherein the publisher is identified by a publisher identifier;	determining whether the publisher is associated with one of a set of authorized publishers based on the publisher identifier; and	authorizing the event message based on a determination that the publisher identifier is associated with one of the set of authorized publishers.


6. (original) The medium of claim 1, wherein determining the set of triggered vertices comprises:	determining a first set of vertices in the directed graph in the non-persistent memory, wherein each respective vertex of the first set of vertices is indicated as a head vertex by one of the set of directed graph edges; and	determining the set of triggerable vertices based on the first set of vertices by filtering out a set of tail vertices from the first set of vertices, wherein each of the set of tail vertices is indicated as a tail vertex by one of the set of directed graph edges.
7. (original) The medium of claim 1, wherein the serialized array of vertices is stored in a tamper-evident data store being executed by a set of peer nodes, wherein the tamper-evident data store comprises a directed acyclic graph of cryptographic hash pointers, and wherein deserializing the serialized array of vertices comprises using a first node of the set of peer nodes to deserialize the serialized array of vertices, and wherein the operations further comprising transmitting the serialized array of vertices from the first 
8. (currently amended) The medium of claim 1, further comprising receiving an event message, wherein receiving the event message comprises receiving a request that comprises the event message, and wherein the request comprises a method identifier and a host identifier, wherein the method identifier indicates that the request comprises an amount of data modified in the modification of data stored by the computer system
9. (original) The medium of claim 1, further comprising receiving an event message, wherein the event message comprises a routing key, and wherein a data broker stores the event message in a queue, and wherein a protocol broker transmits the event message to an API associated with the self-executing protocol based on the routing key.
10. (cancelled) 
11. (original) The medium of claim 1, wherein determining that the event has occurred comprises determining that a condition expiration threshold has been satisfied, and wherein the condition expiration threshold is associated with a first condition of a first triggerable vertex, and wherein the event does not satisfy the first condition.

13. (original) The medium of claim 1, the operations further comprising generating an initial directed graph based on an initial set of vertices, wherein the initial set of vertices is different from the serialized array of vertices.
14. (original) The medium of claim 1, wherein a vertex of the directed graph stored in the non-persistent memory comprises a condition of the set of conditions.
15. (original) The medium of claim 1, further comprising updating a set of values associated with the serialized array of vertices, wherein the set of values indicate that the respective triggered vertex is not triggerable.
16. (original) The medium of claim 1, wherein updating the respective adjacent vertex comprises setting a plurality of statuses associated with a plurality of vertices other than the respective triggered vertex as not triggerable.
17. (original) The medium of claim 1, wherein updating the first value comprises updating the first value to indicate that the respective triggered vertex remains triggerable after updating the serialized array of vertices.

19. (original) The medium of claim 1, further comprising updating a set of previous events based on the event, wherein the set of previous events comprises a plurality of previous events that caused a state change in the self-executing protocol, wherein the set of previous events comprises a time during which the event occurred.
20. (currently amended) A method comprising:	determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;	selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein: 		the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,		the set of vertices comprise different respective subsets of the conditions, 		the set of entities are encoded in an associative array,		the set of conditions are encoded in an associative array,		the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage, 		selecting is based on whether the event satisfies any of the set of conditions;
based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;	determining, with the computer system,  a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;	updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:		updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;		updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;	updating, with the computer system,  the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the . 











Reasons for Allowance

 	Claims 1-9,11-20 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:


 	In view of applicant’s remarks filed on 8/3/2021,further examiner’s amendment to claims 1,8,20 cancel claims 11,  the prior art of Isard, U.S. Pat. Pub. 20080079724, Chockler, U.S. Pat. Pub 20080052692, Feng, US Pub.No. 2017/0161121, Jakobsson, US Pub.No. 2005/0036615 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“determining, with the computer system,  a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;	determining, with the computer system,  a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event”, in claim 1,20
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-9,11-19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158